In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (McCabe, J.), entered October 17, 1989, which, upon a jury verdict in favor of the defendant on the issue of liability, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
It cannot be said that the jury could not have reached its verdict on any fair interpretation of the evidence presented (see, Nicastro v Park, 113 AD2d 129, 134; Hershkowitz v Saint Michel, 143 AD2d 809). Accordingly, the trial court did not improvidently exercise its discretion in denying the plaintiff’s posttrial motion to set aside the verdict as being contrary to the weight of the evidence (see, CPLR 4404 [a]). Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.